IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-10769
                        Conference Calendar



UNITED STATES OF AMERICA,

                                              Plaintiff-Appellee,

versus

RAUL HERNANDEZ,

                                              Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:95-CV-2520-R
                    USDC No. 3:92-CR-279-14-R
                       --------------------

                            August 24, 1999

Before KING, Chief Judge, and DAVIS and SMITH, Circuit Judges.

PER CURIAM:*

     Raul Hernandez, federal prisoner No. 23093-077, appeals the

denial of his 28 U.S.C. § 2255 motion, filed in the district

court on October 23, 1995.**    We reject Hernandez’s argument that

a civil forfeiture proceeding, which occurred prior to the entry

of his guilty plea, causes his conviction to violate principles


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     **
       Hernandez is not required to obtain a certificate of
appealability because his motion was filed prior to the effective
date of The Antiterrorism and Effective Death Penalty Act.
Lindh v. Murphy, 521 U.S. 320, 336 (1997).
                           No. 98-10769
                                -2-

of double jeopardy.   United States v. Ursery, 518 U.S. 267, 292

(1996); see United States v. Perez, 110 F.3d 265, 267 (5th Cir.

1997).   Hernandez’s argument that he should have been awarded a

three-level reduction in offense level for acceptance of

responsibility is not cognizable on § 2255 review.   United States

v. Vaughn, 955 F.2d 367, 368 (5th Cir. 1992).

     AFFIRMED.